DETAILED ACTION
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10 September 2021 has been entered.
	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-17 and 31-32 have been cancelled.
	Claims 18-27, 30, and 33 are pending and under exam herein.

Priority
The instant Application is a 371 filing of PCT/JP2013/082957, filed 9 December 2013 and claims the benefit of foreign priority to JP-2012-270747, filed 11 December 2012. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-27, 30, and 33 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to an apparatus and a method for use in a design evaluation system that uses high level brain activity information. 
With respect to step (2A)(1) the claims are directed to abstract ideas
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	Using said evaluation under the (2A)(1), the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps observed to be directed to abstract ideas are as follows: 
	Claim 18: “calculating one or more target feature vectors that has as elements differences between the target brain activity pattern and the baseline brain activity pattern”; “determining a similarity between the calculated one or more target feature vectors and feature vectors associated with the one or more stored brain activity patterns”; “acquiring information…to the extent the determined similarity between feature vectors satisfies a predetermined condition (a comparison step)”; “ranking one or more commercial products…based on the acquired object information that satisfies a predetermined condition” (comparison step)”.
	Claim 30 is directed to the method performing the same as recited above for claim 18.
	Dependent claims 19-27 and 33 recite additional steps that further limit the judicial exceptions in independent claim 18 and as such, are further directed to abstract ideas.  

The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve methodology including using acquired data in a manner that is directed to “calculating” target vectors and making determinations about data similarities and further “ranking”.  The recited process, which is performed by said apparatus comprising a configured processor, only involves obtaining brain information and performing an algorithmic analysis on the collected information. With regard to processes involving algorithmic and mathematical analysis of data, the courts have been clear:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).
Said steps are mathematical and, save for recitations that include using a processor and getting data from memory, there are no other elements that preclude the interpretation of the claims reciting abstract mental and mathematical ideas. The Specification includes that steps of acquiring similarity matrices (RSMs) as the brain activity information.  Further steps directed to similarities between vectors are also mathematical steps (see pages 15-16, as example). 
Evaluation under (2A)(2) follows after it has been determined that the claims are directed to a judicial exception.  Said criteria provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the additional elements that are not an abstract ideas, are as follows:
Claims 18 and 30: “acquiring, from an fMRI device, a target brain activity pattern”; “acquiring…one or more pieces of object information…”; and “displaying the ranked one or more commercial products”.
Claims 18 further includes limitations directed to the apparatus that include “a memory with stored activity patterns previously acquired from an fMRI device” and a “processor configured to detect one or more objects”.
Dependent recite steps that further limit the recited additional elements in the claims, such as the types of data acquired and/or stored.  
With respect to the additional elements in the instant claims directed to “acquiring” data, said steps are akin to data gathering to provide the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Steps herein directed to additional non-abstract elements of “processor; computer; memory; fMRI” do not describe any specific computational steps by which the “computer parts” 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).     
In the instant application, the acquisition of brain wave data from functional MRI was well-known, routine and conventional in the art.  For example, the prior art to Mourão-Miranda et al. (NeuroImage (2005) Vol. 28:980-985) discloses the classification of brain states using fMRI and that such technique has long been used to investigate which areas of the brain are activated during task performance (page 980, col. 1).  Thus, said image data gathering techniques do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, per se, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).

	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Argument
	1.  Applicant merely makes assertions at page 7 that the instant invention is not directed to a fundamental economic practice, a method of organizing human activity, a mathematical formula or an idea itself.  
	It is respectfully submitted that this is not persuasive, as set forth in the above rejection.  The claims do not include specific steps of any “detection” of objects other than using comparison techniques by which data (provided from fMRI) are used in an abstract (math) manner.  The “output” is a display that provide only a result of the abstract data manipulation and does not, itself, include a practical application.  The step of “ranking” is part of the judicial 
	It is noted that the provision of getting data via an fMRI device is routine in the art of assessing brain wave activity when looking at cognitive processes.  Applicant has not invented fMRI. If, however, the claimed invention includes embodiments wherein fMRI machines are improved, it is suggested that such be incorporated into the instant claims and that Applicant provides for arguments detailing said amended improvement to technology.    Otherwise, the fMRI data acquisition herein, just like the use of conventional computers, does not provide for significantly more or an inventive concept in the instant claims.  Rather, said devices operate only as tool by which to practice said abstract ideas.  

Conclusion
	No claims are allowed.
	
 Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631